Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 4/26/22022.  In virtue of this communication, claims 1-21 are currently presented in the instant application.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract included other parts of the application or other material (see the abstract filed on 4/26/2022 was included other material).  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,337,129. Although the claims at issue are not identical, they are not patentably distinct from each other because take an example of comparing claim 1  of instant application and claim 18 of U.S. Patent No. 11,337,129:

Instant Application 17/729033
U.S. Patent No. 11,337,129
1. A base station configured to communicate with at least one user equipment for an unmanned aerial vehicle, the base station comprising: 









circuitry configured to detect a change from an airborne mode to a terrestrial mode, based on an indication received from the user equipment.
18. A mobile telecommunications system comprising at least one base station configured to communicate with at least one user equipment for an unmanned aerial vehicle, 

wherein the user equipment for an unmanned aerial vehicle includes a circuitry configured to transmit an indication of a change from an airborne mode to a terrestrial mode; and 

the base station includes a circuitry configured to detect a change from the airborne mode to the terrestrial mode, based on the indication received from the user equipment, 

wherein an RRC connected mode is kept when changing from the airborne mode to the terrestrial mode, wherein the base station sets an inactivity timer for releasing an RRC connection of the unmanned aerial vehicle after 

changing from the airborne mode to the terrestrial mode, the inactivity timer for the unmanned aerial vehicle having a larger value than a value of an inactivity timer set for a terrestrial user equipment.


The claims of the instant application 17/729033 encompass the same subject matter except the instant claimed “base station” whereas the of U.S. Patent No. 11,337,129 claimed “user equipment” if these two application filed the same time, it would exam all together instead of file them separated. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20200359234 (hereinafter referred to as Maattanen). 
Consider claims 1, 21, Maattanen teaches a base station configured to communicate with at least one user equipment for an unmanned aerial vehicle (see at least ¶ [0072], “…a drone (e.g., a UAV comprising a wireless device 100) is flying in a high velocity transit zone 60 between approximately sixty meters and one hundred and twenty meters (i.e., between approximately two hundred feet and four hundred feet) above ground. Thus, the wireless device 100 is above boresight of the antennas 10a-f of the base stations 300a-c…”), the base station comprising: 
circuitry configured to detect a change from an airborne mode to a terrestrial mode, based on an indication received from the user equipment (see at least ¶ [0078], “…an aerial UE may set the state of a binary parameter “nowFlying” to TRUE if the aerial UE is flying, and the state of the binary parameter to FALSE if the aerial UE is on the ground. The flight status indication may be sent to the eNB as part of a measurement report from the aerial UE…”). 
Consider claim 2 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches the indication transmitted from the user equipment is based on a measurement result report and wherein the base station is further configured to detect the change based on the measurement result report (see at least ¶ [0078], “…The flight status indication may be sent to the eNB as part of a measurement report from the aerial UE…”).
Consider claim 3 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches a flight path of the user equipment for an unmanned aerial vehicle is known and wherein the base station at the end of the flight path is further configured to provide a measurement configuration for handover to another base station (see at least ¶ [0006], “…the plurality of distinct aerial statuses comprises a flight following a path status. …, the method further comprises, responsive to the status being the flight following the path status, transmitting the path to the base station…” and see at least ¶ [0033], “…the flight path that the wireless device is following to determine another base station along the flight path and preparing to handover the wireless device to the other base station…”).
Consider claim 4 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches the base station at the end of the flight path is further configured to inform the other base station, during a handover procedure, that the user equipment for an unmanned aerial vehicle switches from the airborne mode to the terrestrial mode (see at least ¶ [0033], “…the flight path that the wireless device is following to determine another base station along the flight path and preparing to handover the wireless device to the other base station…” and see at least ¶ [0078], “…an aerial UE may set the state of a binary parameter “nowFlying” to TRUE if the aerial UE is flying, and the state of the binary parameter to FALSE if the aerial UE is on the ground. The flight status indication may be sent to the eNB as part of a measurement report from the aerial UE…”).
Consider claim 5 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches the base station is further configured to set an inactivity timer for releasing an RRC connection of the user equipment for an unmanned aerial vehicle changing from airborne mode to terrestrial mode (see at least ¶ [0011], “…transmitting the indication comprises transmitting the indication via Radio Resource Control signaling while the wireless device is in an RRC_CONNECTED state…” and see at least ¶ [0013], “…the transmitting is responsive to expiration of a periodic reporting timer…”).
Consider claim 6 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches the inactivity timer has a larger value than a value of an inactivity timer set for a terrestrial user equipment (see at least ¶ [0013], “…the transmitting is responsive to expiration of a periodic reporting timer…”).
Consider claim 7 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches base station is further configured to configure a measurement configuration based on the indication (see at least ¶ [0013], “…the transmitting is responsive to expiration of a periodic reporting timer…” and further see at least ¶ [0123], “…the wireless device 100 is periodically triggered to report flight-status based on a timer, … may be triggered to report flight status based on an event…may be triggered to report its flight status responsive to the UE detecting a change in flight-status…”).
Consider claim 8 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches the indication is an explicit indication (see at least ¶ [0043], “…The base station is configured to transmit, to the wireless device, a criteria for determining that the wireless device has the status. The criteria comprises a height threshold. The base station is further configured to receive an indication of the status of the wireless device…).
Consider claim 9 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches the indication is transmitted in a signaling (see at least ¶ [0123], “…the wireless device 100 may be triggered to report its flight status responsive to the UE detecting a change in flight-status…).
Consider claim 10 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches the signaling is a radio resource control signaling, a packet data convergence protocol signaling, a radio link control signaling, medium access control signaling or a L1 signaling (see at least ¶ [0122], “…The flight-status report may be transmitted by RRC in RRC_CONNECTED state. Alternatively, flight status information may be indicated to the network at the application layer. Additionally or alternatively, indicating via layer 1 and/or layer 2 may be performed according to one or more embodiments…).
Consider claim 11 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches the indication is based on an explicit location information, a flight path information or an explicit altitude information (see at least ¶ [0076], “…noted that this LocationInfo information element may be included as an optional item in a radio resource management (RRM) measurement report. Hence, such a solution may rely on the same triggering mechanism as is used for triggering RRM measurement reports to obtain LocationInfo from the aerial UE…”).
Consider claim 12 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches the indication is an implicit indication (see at least ¶ [0043], “…The base station is configured to transmit, to the wireless device, a criteria for determining that the wireless device has the status. The criteria comprises a height threshold. The base station is further configured to receive an indication of the status of the wireless device…).
Consider claim 13 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches the indication is based on mobility state in formation indication (see at least ¶ [0108], “…Reporting “high speed flight” as a flight status may be useful in one or more embodiments. For example, the network may more efficiently apply different interference mitigation schemes and possibly mobility enhancing solutions…).
Consider claim 14 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches the mobility srare information includes terrestrial user equipment mobility state parameters (see at least ¶ [0071], “…Each of antennas 10b-e serves a respective cell 40a-d intended to serve terrestrial UEs. Antennas 10a, 10f also serve a cell intended to serve terrestrial UEs…).
Consider claim 15 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches the indication is based on a measurement report (see at least ¶ [0078], “…The flight status indication may be sent to the eNB as part of a measurement report from the aerial UE…”).
Consider claim 16 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches the measurement report indicates that it is transmitted from a user equipment being in the terrestrial mode (see at least ¶ [0078], “…The flight status indication may be sent to the eNB as part of a measurement report from the aerial UE…” and see at least ¶ [0078], “…an aerial UE may set the state of a binary parameter “nowFlying” to TRUE if the aerial UE is flying, and the state of the binary parameter to FALSE if the aerial UE is on the ground. The flight status indication may be sent to the eNB as part of a measurement report from the aerial UE…”).
Consider claim 17 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches the measurement report indicates that it is transmitted from a user equipment being in the terrestrial mode (see at least ¶ [0078], “…The flight status indication may be sent to the eNB as part of a measurement report from the aerial UE…” and see at least ¶ [0078], “…an aerial UE may set the state of a binary parameter “nowFlying” to TRUE if the aerial UE is flying, and the state of the binary parameter to FALSE if the aerial UE is on the ground. The flight status indication may be sent to the eNB as part of a measurement report from the aerial UE…”).
Consider claim 18 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches the indication is based on indicating a deactivation of coordinated multipoint (see at least ¶ [0033], “…the flight path that the wireless device is following to determine another base station along the flight path and preparing to handover the wireless device to the other base station…”).
Consider claim 19 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches the indication is based on indicating a change from enhanced coverage level to normal coverage level (see at least ¶ [0129], “…the flight-status indication may be used for handover decisions. The network typically consists of a mixture of smalls cells with less coverage, and macro nodes with a larger coverage. In handover regions, a small cell generally has better coverage than a macro node…”).
Consider claim 20 (depends on at least claim 1), Maattanen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Maattanen teaches the indication is based on indicating stopping using user equipment fractional path loss compensation factor detinned for airborne unmanned aerial vehicles (see at least ¶ [0119], “…Reporting loss of remote controller signal may be useful in one or more embodiments. A remote controller signal may be lost due to intentional causes (e.g., deactivation of the remote control) or unintentional causes (e.g., a software crash). Indicating this information to the network may, for example, help the network to take proper measures. Such measures may include, for example, the network indicating this information to UAV traffic management system …”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/            Primary Examiner, Art Unit 2645